Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant' s arguments, see page 10-11, filed 25 August 2022, with respect to the objections to the drawings have been fully considered and are persuasive.  The objections to the drawings have been withdrawn.
Applicant’s arguments filed 25 August 2022, with respect to the rejection(s) of claim(s) 1 and 4 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant argues that the combination of JP ‘054 and WO ‘152 do not disclose “an ultrasonic probe to direct an ultrasonic wave through a space between the ultrasonic probe and pellicle and toward the surface of the pellicle”, as recited in instant Claim 1, as amended. However, JP ‘054 discloses an embodiment in which an ultrasonic wave is emitted from a vibrating plate (corresponding to a probe) towards the pellicle (JP ‘054, paragraph 0016 of the English translation). Fig. 3 of JP ‘054 is reproduced below:

    PNG
    media_image1.png
    282
    256
    media_image1.png
    Greyscale

In Fig. 3 of JP ‘054, reference item 13 is the aforementioned vibrating plate and reference item 3 is the pellicle film (paragraph 0016 of the English translation). Thus, the emission of an ultrasonic wave from the vibrating plate would pass through the space between the vibrating plate and the pellicle and be directed towards the surface of the pellicle. Therefore, this limitation is taught by JP ‘054 and thus Applicant’s argument is not considered persuasive.
Applicant’s arguments filed 25 August 2022, with respect to the rejection(s) of claim(s) 8 and 11 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant argues that the prior art references Ponomarev and Isokawa do not disclose “causing an ultrasonic probe, of the photomask cleaning tool situated between the first nozzle and the second nozzle, to direct an ultrasonic wave through a space between the ultrasonic probe and pellicle and at the pellicle while the tray is moving in the first direction,” as recited in claim 8, as amended. However, Ponomarev discloses two nozzles (reference items 72 and 78 in Fig. 2). Further, Ponomarev discloses that ultrasonic devices (reference item 20, not pictured in Fig. 2) may be position proximate to (e.g. air-coupled) the object to be cleaned (Ponomarev, paragraph 0073-0074). The ultrasonic devices may have a fixed position or a movable position (Ponomarev, paragraph 0073) and generate ultrasonic waves to be applied to the surface of the object (Ponomarev, paragraph 0074). In other words, the ultrasonic devices are generating ultrasonic waves that pass through a space between the device and the surface of the object (due to the air-coupling of the devices with the object). Thus, Ponomarev teaches the amended limitation and therefore Applicant’s arguments are not considered persuasive.
Applicant’s arguments, see page 12-13, filed 25 August 2022, with respect to the rejection(s) of claim(s) 15-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of JPH 11143054 A (JP ‘054).
Applicant argues that the prior art references Hirae and Isokawa do not disclose at least one or more processors, coupled to the one or more memories, to determine one or more third parameters for an ultrasonic probe of the photomask cleaning tool, wherein the ultrasonic probe is to direct an ultrasonic wave through a space between the ultrasonic probe and pellicle and at the pellicle, as recited in claim 15, as amended. Hirae teaches a controller, wherein the controller controls the power of an ultrasonic vibration power source (Hirae, paragraph 0056). This corresponds to one or more third parameter for an ultrasonic probe. However, neither Hirae nor Isokawa disclose that the ultrasonic probe is to direct an ultrasonic wave through a space between the ultrasonic probe and pellicle towards the pellicle. Therefore, Applicant’s argument is persuasive. However, a new rejection is made in view of JP ‘054, as explained below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over JPH 11143054 A (JP ‘054) in view of WO 2020109152 A1 (WO ‘152).
Regarding Claims 1 and 4, JP ‘054 discloses a pellicle cleaning tool comprising a nozzle for blowing gas and an ultrasonic probe that causes vibration of the pellicle (paragraph 0015-0021 of the English translation). JP ‘054 discloses an embodiment in which an ultrasonic wave is emitted from a vibrating plate (corresponding to a probe) towards the pellicle (JP ‘054, paragraph 0016 of the English translation). In Fig. 3 of JP ‘054, reference item 13 is the aforementioned vibrating plate and reference item 3 is the pellicle film (paragraph 0016 of the English translation). Thus, the emission of an ultrasonic wave from the vibrating plate would pass through the space between the vibrating plate and the pellicle and be directed towards the surface of the pellicle. JP ‘054, however, does not disclose a tray motor for moving the photomask support for the cleaning tool. WO ‘152 teaches a cleaning apparatus for cleaning a pellicle used in a lithographic apparatus (paragraph 0002). The apparatus taught by WO ‘152 allows for the membrane assembly to be moved such that different portions of the pellicle can be cleaned (paragraph 000340) and this movement is facilitated by a voltage source (paragraph 000287). The apparatus taught by WO ‘152 further comprises a mechanism for controlling the position of the membrane assembly (i.e. cause the moveable tray to move in a particular direction) (paragraph 000340). JP ‘054 and WO ‘152 are analogous art because both references pertain to devices for cleaning pellicles for lithography applications. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to include a movable tray and a controller directing the movement, as taught by WO ‘152, in the apparatus disclosed by JP ‘054 because providing a movable tray allows for different portions of the pellicle or mask to be cleaned (see WO ‘152, paragraph 000340). Additionally, providing a controller to direct the movement of the tray enables a precise location to be cleaned, thus improving the effectiveness of the cleaning apparatus.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over JPH 11143054 A (JP ‘054) in view of WO 2020109152 A1 (WO ‘152) as applied to claim 1 above, and further in view of US 5927308 A (Kim).
Regarding Claims 2 and 3, JP ‘054 and WO ‘152 are silent in regards to the nozzle having a plurality of openings. Kim teaches a cleaning system for cleaning a substrate (Abstract). The cleaning system taught by Kim includes a plurality of nozzle openings wherein the spacing between the openings and the length of the openings results in the gas blow pattern covering a width of the pellicle (Kim, Col. 3 Lines 13-31). JP ‘054, WO ‘152, and Kim are analogous art because these references all pertain to cleaning devices for lithography applications. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the nozzle design taught by Kim in the apparatus disclosed by JP ‘054 (modified to include the teachings of WO ‘152) because having the nozzles provide a blow pattern that covers the width of the pellicle ensures complete cleaning of the surface (see Kim, Col. 3 Lines 27-31).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over JPH 11143054 A (JP ‘054) in view of WO 2020109152 A1 (WO ‘152) as applied to claim 1 above, and further in view of JP 2006339664 A (JP ‘664).
Regarding Claims 5-7, JP ‘054 and WO ‘152 do not disclose a second nozzle for the cleaning tool. JP ‘664 teaches a cleaning apparatus for cleaning a substrate (JP ‘664, paragraph 0001-0002 of the English translation). The apparatus taught by JP ‘664 includes two nozzles (“vapor knives”), wherein the nozzles are oriented such that the second nozzle is blowing gas in an opposite angle and in an opposite direction relative to the first nozzle (paragraph 0073 of the English translation and Fig. 8-9). JP ‘054, WO ‘152, and JP ‘664 are analogous art because these references all pertain to cleaning devices for lithography applications. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to include a second nozzle that blows gas in an opposite angle and opposite direction to the first nozzle, as taught by JP ‘664, in the apparatus disclosed by JP ‘054 (modified to include the teachings of WO ‘152) because the opposing forces provided by the gas streams improve the effectiveness of the cleaning tool (see JP ‘664, paragraph 0089 of the English translation).
Claims 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200290096 A1 (Ponomarev) in view of US 20180315611 A1 (Isokawa).
Regarding Claims 8 and 11, Ponomarev discloses a method for cleaning debris from a surface using a cleaning assembly. The cleaning assembly includes an ultrasonic device configured to emit ultrasonic waves (paragraph 0028) and a cleaning medium dispenser comprising a single nozzle or a plurality of nozzles (paragraph 0056-0057). Ponomarev discloses two nozzles (reference items 72 and 78 in Fig. 2). Further, Ponomarev discloses that ultrasonic devices (reference item 20, not pictured in Fig. 2) may be position proximate to (e.g. air-coupled) the object to be cleaned (Ponomarev, paragraph 0073-0074). The ultrasonic devices may have a fixed position or a movable position (Ponomarev, paragraph 0073) and generate ultrasonic waves to be applied to the surface of the object (Ponomarev, paragraph 0074). In other words, the ultrasonic devices are generating ultrasonic waves that pass through a space between the device and the surface of the object (due to the air-coupling of the devices with the object). The cleaning medium may include a gas (paragraph 0040). The cleaning medium may be preprogrammed and/or automatically controlled (paragraph 0059). The cleaning medium nozzles may be configured to discharge the gas in any variety of directions and/or angles (paragraph 0056). Ponomarev, however, does not disclose a moving support. Isokawa teaches a substrate processing apparatus and method for controlling the apparatus. Isokawa teaches a plurality of stages that support substrates and a stage moving mechanism that moves the stages in a horizontal direction (paragraph 0048). Ponomarev and Isokawa are analogous art because both references pertain to cleaning devices. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to include the moving stage taught by Isokawa in the method and device disclosed by Ponomarev because moving the stage whilst applying gas in different directions and directing ultrasonic waves towards the surface would allow for every angle of the debris to be exposed to a removal force by the blown gas streams and increase the effectiveness of the cleaning process.
Regarding Claims 12-13, Ponomarev discloses that a parameter (frequency) of the ultrasonic devices is tuned depending upon the size and/or shape of the surface to be cleaned (paragraph 0051). The acoustic waves may be modulated (paragraph 0048) and thus the size and shape of the surface could be used as parameters for determining on and/or off times for the ultrasonic device.
Claims 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200290096 A1 (Ponomarev) in view of US 20180315611 A1 (Isokawa) as applied to claim 8 above, and further in view of US 6327021 B1 (Higashiguchi).
Regarding Claims 9-10 and 14, neither Ponomarev nor Isokawa disclose that the nozzle parameters are determined by the size or shape of the particle or the pellicle. Higashiguchi teaches a mask inspection system. The inspection system includes a check for dust particles on the surface of the mask (Col. 4 Lines 14-21). If dust particle removal is deemed necessary, a dust particle removal system is moved to suitable positions for dust particle removal (Col. 4 Lines 48-50). The system has a nozzle that is set to a required state based on the size and shape of the dust particles (Col. 4 Lines 51-61). Conditions such as the distance and angle of the nozzle and the pressure at which gas is blown are determined based on the shape and size of the particles (Col. 4 Lines 51-61). Ponomarev, Isokawa, and Higashiguchi are analogous art because each reference pertains to cleaning devices. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to include the parameter checks taught by Higashiguchi in the method disclosed by Ponomarev (modified to include the teachings of Isokawa) because using stored data (such as parameters determined by the particle and/or pellicle size and shape) allows for debris to be sufficiently removed by the apparatus (see Higashiguchi, Col. 4 Lines 48-61).
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20050229946 A1 (Hirae) in view of JPH 11143054 A (JP ‘054) and US 20180315611 A1 (Isokawa).
Regarding Claims 15-20, Hirae discloses an apparatus for treating a substrate comprising a control system. The control system causes changes to the cleaning process based on parameters of nozzles (paragraph 0050) and an ultrasonic device (paragraph 0056). Specifically, the controller controls the flow rate through a control valve (thus dictating an on/off state) (paragraph 0050). The controller also controls the power of an ultrasonic vibration power source (paragraph 0056). JP ‘054, as stated above, teaches a pellicle cleaning tool comprising a nozzle for blowing gas and an ultrasonic probe that causes vibration of the pellicle (paragraph 0015-0021 of the English translation). JP ‘054 teaches an embodiment in which an ultrasonic wave is emitted from a vibrating plate (corresponding to a probe) towards the pellicle (JP ‘054, paragraph 0016 of the English translation). In Fig. 3 of JP ‘054, reference item 13 is the aforementioned vibrating plate and reference item 3 is the pellicle film (JP ‘054, paragraph 0016 of the English translation). Thus, the emission of an ultrasonic wave from the vibrating plate would pass through the space between the vibrating plate and the pellicle and be directed towards the surface of the pellicle. Isokawa, as stated above, teaches a substrate processing apparatus and method for controlling the apparatus. Isokawa teaches a plurality of stages that support substrates and a stage moving mechanism that moves the stages in a horizontal direction (paragraph 0048). Hirae, JP ‘054, and Isokawa are analogous art because each reference pertains to cleaning devices. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to include a moving stage and control protocols for a moving stage, such as the stage taught by Isokawa, for the controller for the device disclosed by HHirae because controlling the nozzles and ultrasonic device in conjunction with the moving stage would allow for an optimization of the cleaning protocol. Further, it would have been obvious to include an ultrasonic probe that directs an ultrasonic wave through a space between the ultrasonic probe and a pellicle, towards the pellicle, as taught by JP ‘054, as the ultrasonic device disclosed by Hirae because such an ultrasonic probe improves the efficiency of the cleaning apparatus (JP ‘054, paragraph 0017 of the English translation).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        11/19/2022